Citation Nr: 1825794	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard from May 2001 to September 2001 and the Army from October 2003 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014, rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

The evidence of record does not show that the Veteran's service connected conditions preclude him from following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

III.  Facts and Analysis

Service connection is currently in effect for eczema with a 60 percent rating from February 16, 2005, PTSD with a 50 percent rating from October 29, 2012, degenerative disc disease with a 30 percent rating from February 16, 2005, then 40 percent rating from December 29, 2011, left lower extremity radiculopathy with a 10 percent rating from February 16, 2005, and 40 percent rating from January 31, 2013, gastroesophageal reflux disease with a 10 percent rating from February 16, 2005, and noncompensable ratings for left elbow lateral epicondylitis, and migraines.  He is in receipt of an 80 percent combined evaluation from February 16, 2005, and a 90 percent combined evaluation from October 29, 2012.    

The Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disabilities.

At the August 2007 eczema examination, it was noted the Veteran's eczema causes minimal to mild impact on his functional ability.  At a March 2013 back examination, the examiner noted his back condition impacted his ability to work, however, he concluded the Veteran could perform sedentary work.  At the March 2013 mental examination, it was concluded that the mental condition's impact on his employability was occasional decrease in work efficiency.  At a November 2013 visit, the Veteran reported losing his job with the Department of Defense, due to budget cuts.  

On the 21-8940, submitted in November 2013, the Veteran, indicating he last worked in September 2012. 

The Veteran earned a Bachelor's Degree in international Relations at Drake University, and a Masters in Global International Relations from Tufts University, through Vocational Rehabilitation Services.    

An independent medical evaluation was completed in March 2013, by J. Stoken, D.O., P.C., she stated that as a result of the Veteran's back condition, he is totally disabled from performing the duties of his occupation as a human terrain analyst.  Reasonable permanent work restrictions were suggested as avoiding repetitive bending, lifting, and twisting; and that he should be able to change position from sitting to standing as needed.  The restrictions were due to his low back pain and degenerative disc disease. 

Social Security Administration records from December 2013, indicate the Veteran's claim for disability benefits had been denied.  

At the January 2014, mental health examination, the Veteran noted he had been unemployed since 2012, but was thinking of going back to school.  He reported prolonged sitting and standing hurt his back.  The examiner found the Veteran to have occasional decrease in work efficiency.  

In January 2015, Ms. Stahr, M.S, CRC, reviewed the medical records and VA decisions, but did not indicate which records were reviewed.  Ms. Stahr stated that individuals need to be able to maintain at least 80% work efficiency on a consistent basis in order to maintain full-time competitive employment.  She indicated that the Veteran had a 30% decrease in work efficiency, hence fell below that threshold.  As such, she opined that competitive employment would be eliminated because of the constant use of a cane and interference with sitting as required by sedentary work.  It is unclear why a cane would interfere with sedentary work.  

In a November 2015, statement, the Veteran's representative relayed that the Veteran needed to sit frequently and, or lie down, and that full time employment would not allow someone to return home to lie down after sitting for 70 minutes.  

At a December 2016 visit, the Veteran reported he was considering pursuing a PhD program.  

At the Board hearing, the Veteran reported that he worked as an assistant manager at Walmart from August 2016 to March 2017, at which time he quit.  He was currently employed as the Assistant to the Dean at Drake University.  He reported being confronted due to his failure to perform all of the required duties.  

In December 2017, DBQ's were completed for hypertension and migraines.  With respect to each condition, the examiner concluded there was no impact on his ability to work.  

In December 2017, a PTSD DBQ was completed.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  The Veteran was working as an assistant director of admissions at Drake University, and reported the work as hard, citing difficulties with concentration and short-term memory.  

In December 2017, the Dean of Admissions at Drake, drafted a memorandum.  In it she stated that the Veteran missed two college fairs, his territory recruitment goal numbers were lagging, and that he missed both the planning and promotion of two counsel breakfasts.  She went on to state that he was hired as an assistant director tasked with recruiting students, and she had held back from fully engaging him in building a student of color strategy for the office.  She reported being hesitant to believe he was capable of navigating the full set of responsibilities with the role.   

VAMC treatment records were reviewed.  In November 2017, the Veteran reported working as the Assistant Director of Admissions for underrepresented groups at Drake University since March of 2017.  He had recently applied for a job that is based in Vienna, Austria.  At a July 2017 visit, the Veteran was future oriented, and reported considering taking a NATO job based in Austria, that also involved time spent in Ukraine as an official observer.  He was not missing any work, and had adequate energy for his day to day activities.  

As noted above, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining employability, the Veteran's level of education, special training, and previous work experience is for consideration.  The Board is not persuaded that given the Veteran's level of education, special training, and previous work experience, his service-connected conditions render him unemployable.  Further, the Veteran's contentions with regard to continued difficulties with sedentary work, are not persuasive evidence that his service-connected disabilities actually render him unable to secure and follow a substantially gainful occupation.  Rather, the record shows that the Veteran is currently employed, or actively seeking employment overseas.  This satisfactorily shows the Veteran continues to be capable of performing the physical and mental acts required by employment.  

For these reasons, the Board finds that the medical and lay evidence of record does not show that the Veteran's service connected conditions preclude him from following a substantially gainful occupation.  


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


